



Amended & Restated
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.
2012 Omnibus Incentive Plan


Form of Performance Share Award Agreement: Relative TSR
                        
You have been selected to receive a grant of Performance Shares under the
Amended & Restated American Axle Manufacturing & Holdings, Inc. 2012 Omnibus
Incentive Plan as stated below:


Participant:
Grant Date:
Number of Performance Shares (Target Award Opportunity):
Performance Period:
Final Acceptance Date:


THIS AWARD AGREEMENT (the “Agreement”), is made effective as of the Grant Date
(shown above) between American Axle & Manufacturing Holdings, Inc., a Delaware
corporation (the “Company”), and the Participant.


RECITALS:


A. The Company has adopted the Amended & Restated American Axle & Manufacturing
Holdings, Inc. 2012 Omnibus Incentive Plan (the “Plan”). The Plan is
incorporated in and made a part of this Agreement. Capitalized terms not defined
in this Agreement have the same meanings as in the Plan;
          
B. The Compensation Committee of the Board of Directors (the “Committee”)
determined that it is in the best interests of the Company and its shareholders
to grant the Award to the Participant under the terms of this Agreement and the
Plan; and


C. The Participant shall have no rights related to this Award unless he or she
accepts this Award before the close of business on the Final Acceptance Date
(shown above). A Participant who receives this Agreement in paper format shall
indicate acceptance by signing and delivering a copy of this Agreement to the
Company. A Participant who receives this Agreement electronically through the
Merrill Lynch website shall indicate acceptance as instructed at
www.benefits.ml.com. The Final Acceptance Date may be modified, in the sole
discretion of the Company, upon written request of the Participant.


The parties agree as follows:
    
1. Grant of the Award and Performance Period. The Company grants to the
Participant, on the terms and conditions of this Agreement, a Performance Share
award (the “Award”) with a target opportunity as specified above (the “Target
Award Opportunity”), with each Performance Share corresponding to one Share
(subject to adjustment pursuant to the Plan) for the Performance Period
specified above.


2. Performance Measure and Performance Goals. The performance measure for this
Award shall be the three-year total shareholder return (“TSR”) of the Company
and each company (“Competitor Company”) that is identified as a member of the
Company’s competitor peer group in the Company’s annual report to shareholders
for the fiscal year of the Grant Date shown above, or as elsewhere disclosed by
the Company pursuant to Regulation S-K of the Securities Exchange Act of 1934
(the “Competitor Peer Group”). The performance goal shall be based on the
percentile rank of the Company’s three-year TSR relative to the distribution of
the Competitor Companies’ three-year TSRs.





--------------------------------------------------------------------------------





3. Determination of TSR.


(a) TSR for each Competitor Company and the Company shall be determined in
accordance with the following formula. TSR shall be equal to the quotient of (i)
divided by (ii), where


(i) is equal to the sum of (x) and (y) where (x) is the difference between the
“Beginning Stock Price” and the “Ending Stock Price”; and (y) is the sum of all
dividends paid on one (1) Share during the Performance Period, provided that
dividends shall be treated as reinvested at the end of each calendar quarter;
and


(ii) is equal to the “Beginning Stock Price”.


(b) Definitions for purposes of determining TSR under paragraph 3(a) above
include:


(i) “Beginning Stock Price” shall mean the average closing price on the
applicable stock exchange of one Share for the thirty (30) trading days
immediately prior to the first day of the Performance Period; and


(ii) “Ending Stock Price” shall mean the average closing price on the applicable
stock exchange of one Share for the thirty (30) trading days immediately prior
to the last day of the Performance Period.


4. Determination of Percentile Rank. The Company’s Percentile Rank shall be
determined in accordance with the following rules:


(a) The Competitor Companies and the Company shall be ranked in descending order
based on their respective TSRs (“Ranking Distribution”).


(b) For purposes of developing the ordering provided in paragraph (a) above, any
Competitor Company that filed for bankruptcy protection under the United States
Bankruptcy Code during the Performance Period shall be assigned the lowest order
and any Competitor Company that is acquired during the Performance Period shall
be removed from the Competitor Peer Group and shall not be included in the
ordering of Competitor Companies.


5. Payout Matrix. (a) Subject to paragraph 5(b) below, the Participant shall
earn the percentage of the Target Award Opportunity that corresponds to the
achieved performance goal for the Performance Period as set forth below:
 
 
 
Achieved Performance Goal
3-Year Relative
 TSR Percentile Rank
% of Target Award  
Opportunity Earned
No Payout
< [ ] Percentile
0%
Threshold
[ ]Percentile
[ ]%
Target
[ ] Percentile
100%
Maximum
≤ [ ] Percentile
[ ]% (capped)



The Company’s Percentile Rank shall be calculated as follows:


Percentile Rank = Company Rank
Total number of Competitor Companies
including the Company













--------------------------------------------------------------------------------





Linear interpolation shall be used to determine the percent of Target Award
Opportunity earned above the Threshold or below the Maximum, in the event that
the Company’s Percentile Rank does not fall directly on one of the ranks listed
in the chart above.


(b) In the event the Company’s TSR for the Performance Period is less than zero,
the percentage of the Target Award Opportunity earned shall be equal to the
lesser of (i) the amount determined under paragraph 5(a) above or (ii) 50
percent.


6. Determination of the Award. Subject to the Plan and this Agreement, the
number of Performance Shares earned by the Participant for the Performance
Period shall equal the product of (a) and (b) where (a) is equal to the
Participant’s Target Award Opportunity and (b) is equal to the percent of Target
Award Opportunity earned as determined in Section 5 above. Performance below
Threshold shall result in no payout to the Participant, and performance above
Maximum shall result in a payout capped at the Maximum. The Committee shall have
the sole authority to calculate the Participant’s earned Award.


7. Form and Timing of Award. Subject to the approval of the Committee, payment
of the Participant’s earned Award, if any, shall be made in the following
manner:


(a) Timing: Each Performance Share earned by the Participant pursuant to Section
6 shall be settled by payment of one Share. The Participant shall receive
payment of his or her earned Performance Shares no later than the fifteenth
(15th) day of the third month following the end of the Performance Period
(“Payment Date”), provided that the Participant has been continuously employed
by the Company through the end of the Performance Period, until and including
the Payment Date.


(b) Impact of Employment Termination: If the Participant’s employment is
terminated during the Performance Period due to death, Disability, or
Retirement, or by the Company other than for Cause, then the Participant shall
be entitled to be paid a pro rata Award, as determined under this subparagraph
(b). The pro rata Award shall equal the product of (x) and (y) where (x) is the
Award the Participant would have earned based on Target performance and (y) is a
fraction, the numerator of which is the number of calendar months that the
Participant was employed by the Company during the Performance Period (with any
partial month counting as a full month for this purpose) and the denominator of
which is the number of months in the Performance Period. Any payments shall be
made as soon as is practical following such payment determination but no later
than the fifteenth (15th) day of the third month following the end of the
quarterly reporting period that includes the date of termination of the
Participant’s employment.


(c) Impact of a Change in Control: Unless provided otherwise by the Committee
prior to the date of the Change in Control, in the event of a Change in Control
of the Company:


(1) If a Successor so agrees, some or all outstanding Awards shall be assumed,
or replaced with the same type of award with similar terms and conditions, by a
Successor in the Change in Control transaction. If applicable, each Award that
is assumed by a Successor shall be appropriately adjusted, immediately after
such Change in Control, to apply to the number and class of securities that
would have been issuable to a Participant upon the consummation of such Change
in Control had the Award been earned immediately prior to such Change in
Control, and other appropriate adjustments in the terms and conditions of the
Award shall be made. Upon the termination of a Participant’s employment with a
Successor in connection with or within twenty-four (24) months following the
Change in Control for any reason other than an involuntary termination by a
Successor for Cause or a voluntary termination by the Participant without Good
Reason, all of the Participant’s Awards that are in effect as of the date of
such termination shall be deemed earned in full (assuming the Target performance
goals provided under such Award were met) effective on the date of such
termination.









--------------------------------------------------------------------------------





(2) To the extent a Successor in the Change in Control transaction does not
assume the Awards or issue replacement awards as provided in Section 7(c)(1),
then immediately prior to the date of the Change in Control all such Awards that
are then held by Participants shall be cancelled in exchange for the right to
receive the following:


(a) For all Performance Shares that are earned but not yet paid, a cash payment
equal to the value of the Performance Shares; and


(b) For all Performance Shares for which the Performance Period has not expired,
a cash payment equal to the product of (x) and (y) where (x) is the Award the
Participant would have earned based on Target performance and (y) is a fraction,
the numerator of which is the number of calendar months that the Participant was
employed by the Company during the Performance Period (with any partial month
counting as a full month for this purpose) and the denominator of which is the
number of months in the Performance Period.


Any payments shall be made as soon as is practical following such payment
determination but no later than the fifteenth (15th) day of the third month
following the end of the quarterly reporting period that includes the date of
the occurrence of a Change in Control.


(d) Forfeiture. Except as otherwise expressly stated in Sections 7(b) and 7(c),
if the Participant’s employment with the Company terminates for any reason prior
to the end of the Performance Period, then the Participant shall not be entitled
to the payment of any Award hereunder.


(e) Definitions


(1) “Change in Control:” For purposes of this Agreement, the term “Change in
Control” shall be deemed to have occurred when:


(a) Any person or entity, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended (“Exchange Act”) other than the
Company or a wholly-owned Subsidiary thereof or any employee benefit plan of the
Company or any of its Subsidiaries, becomes the beneficial owner of the
Company’s securities having 30% or more of the combined voting power of the then
outstanding securities of the Company that may be cast for the election of
Directors of the Company (other than as a result of an issuance of securities
initiated by the Company in the ordinary course of business); or


(b) As the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
the Directors of the Company or such other corporation or entity after such
transaction are held in the aggregate by the holders of the Company’s securities
entitled to vote generally in the election of Directors of the Company
immediately prior to such transaction; or


(c) During any period of two consecutive years, individuals who at the beginning
of any such period constitute the Board cease for any reason to constitute at
least a majority thereof, unless the election, or the nomination for election by
the Company’s stockholders, of each Director of the Company first elected during
such period was approved by a vote of at least two-thirds of the Directors of
the Company then still in office who were Directors of the Company at the
beginning of any such period; or











--------------------------------------------------------------------------------





(d) The stockholders of the Company approve a plan of complete liquidation of
the Company or the sale or disposition by the Company of all or substantially
all of the Company’s assets, other than a liquidation of the Company into a
wholly owned subsidiary.


Notwithstanding the foregoing, to the extent that any Award constitutes a
deferral of compensation subject to Section 409A (as defined in Section 19
below), and if that Award provides for a change in the time or form of payment
upon a Change in Control, then no Change in Control shall be deemed to have
occurred upon an event described in subsections (a), (b), (c) and (d) above,
unless such event shall constitute a “change in ownership” or “change in
effective control” of, or a change in the ownership of a substantial portion of
the assets of the Company under Section 409A.


(2) “Disability:” For purposes of this Agreement, “Disability” shall be defined
in the same manner as such term or a similar term is defined in the Company’s
long-term disability plan applicable to the Participant; provided, however, that
if the Participant is not covered under a long-term disability plan maintained
by the Company, “Disability” shall mean either of the following:


(a) Inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or


(b) By reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
Employees of the Company.


(3) “Cause:” For purposes of this Agreement, "Cause" means (i) neglect of or
willful and continuing refusal of the Participant to perform his or her duties
with the Company (other than due to Disability), (ii) a breach of any
non-competition or "no raid" covenants to which the Participant is subject,
(iii) engaging in conduct which is demonstrably injurious to the Company, the
Company’s subsidiaries or affiliates (including, without limitation, a breach of
any confidentiality covenant to which the Participant is subject), or (iv) a
conviction or plea of guilty or nolo contendere to a felony or a misdemeanor
involving moral turpitude, dishonesty or theft, in each case as determined in
the sole discretion of the Company. If an employment agreement between the
Company and the Participant is in effect or a change in control plan or policy
is in effect in which the Participant participates or to which such Participant
is subject (including, without limitation, the AAM Executive Officer Change in
Control Plan), "Cause" has the meaning, if any, defined therein.


(4) “Good Reason:” For purposes of this Agreement, "Good Reason" means any one
or more of the following actions or omissions: (i) any material reduction in the
Participant’s position, authority, duties or responsibilities following a Change
in Control as compared to such level immediately prior to the Change in Control,
(ii) any material reduction in a Participant’s annual base salary or bonus
opportunity as in effect immediately prior to the Change in Control, or (iii)
the relocation (other than by mutual agreement) of the office at which the
Participant is to perform the majority of his or her duties following the Change
in Control to a location more than 50 miles from the location at which the
Participant performed such duties prior to the Change in Control; provided,
however, that the Participant must provide the Company, or its Successor, with
(a) forty-five (45) days advance notice of termination in writing and (b) notice
of the conduct that is the basis for the potential Good Reason termination in
writing within ninety (90) days of its initial existence, such notice shall
describe the conduct the Participant believes to constitute Good Reason. The
Company, or its Successor, shall have thirty (30) days to cure such conduct upon





--------------------------------------------------------------------------------





receipt of the notice of termination from the Participant. If the Company, or
its Successor, cures the conduct that is the basis for the potential termination
for Good Reason within such thirty (30) day period, the Participant’s notice of
termination shall be deemed withdrawn. If the Participant does not give notice
to the Company, or its Successor, within ninety (90) days after an event giving
rise to Good Reason, the Participant’s right to claim Good Reason termination on
the basis of such event shall be deemed waived.


If an employment agreement between the Company and the Participant is in effect
or a change in control plan or policy is in effect in which the Participant
participates or to which such Participant is subject (including, without
limitation, the AAM Executive Officer Change in Control Plan), "Good Reason" has
the meaning, if any, defined therein.


(5) “Retirement:” For purposes of this Agreement, “Retirement” means the
Participant’s voluntary resignation at any time (i) after attaining age 65, or
(ii) after attaining age 55 but prior to age 65 with ten or more years of
continuous service with the Company.


8. Share Delivery. Delivery of any Shares in settlement of the Award shall be by
book-entry credit to an account in the Participant’s name established by the
Company with its transfer agent.


9. Recapitalization. In the event of any change in the capitalization of the
Company such as a stock split or a corporate transaction such as any merger,
consolidation, separation, or otherwise, the number of Performance Shares
subject to this Agreement shall be equitably adjusted by the Committee, in its
sole discretion, to prevent dilution or enlargement of rights.


10. Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when delivered by the
Participant in writing to the Corporate Human Resources Department of the
Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.


11. Shareholder Rights. Prior to the Payment Date, the Participant shall not
have any rights as a shareholder of the Company in connection with this Award,
unless and until the Shares are distributed to Participant. Following delivery
of the Shares upon the Payment Date, the Participant shall have all rights as a
shareholder with respect to such Shares.


12. No Right to Continued Employment or Further Awards. 
    
(a) Neither the Plan nor this Agreement shall be construed as (i) giving the
Participant any right to continue in the employ of AAM and its subsidiaries or
(iii) giving the Participant any right to be reemployed by the Company and its
subsidiaries following any termination of employment. The termination of
employment provisions in this Agreement only apply to the treatment of the Award
as specified herein and shall not otherwise affect the Participant’s employment
relationship. Nothing contained in this Agreement shall be deemed to constitute
or create a contract of employment.


(b) The Company has granted the Award to the Participant in its sole discretion.
The Awarad does not form part of the Participant’s employment contract, if any.
Neither this Agreement nor the Plan confers on the Participant any right or
entitlement to receive another Award, or any other similar award at any time in
the future or in respect of any future period. The Award does not confer on the
Participant any right or entitlement to receive compensation in any specific
amount for any future fiscal year, and does not diminish in any way the
Company's discretion to determine the amount, if any, of the Participant's
compensation.





--------------------------------------------------------------------------------







13. Transferability. 
    
(a) The Award shall not be transferable other than by will, the laws of descent
and distribution, pursuant to a domestic relations order entered by a court of
competent jurisdiction or to a Permitted Transferee for no consideration
pursuant to the Plan. Any Award transferred to a Permitted Transferee shall be
further transferable only by will, the laws of descent and distribution,
pursuant to a domestic relations order entered by a court of competent
jurisdiction, or, for no consideration, to another Permitted Transferee of the
Participant. The Shares delivered to the Participant on the Payment Date shall
not be subject to transfer restrictions and shall be fully paid, non-assessable
and registered in the Participant’s name.


(b) Except as set forth in the Plan, a Participant’s rights under the Plan shall
be exercisable during the Participant’s lifetime only by the Participant, or in
the event of the Participant’s legal incapacity, the Participant’s legal
guardian or representative.


14. Withholding.
 
(a) Except as provided in the following sentence, the Company or subsidiary (as
applicable) shall have the power and right to deduct, withhold or collect such
amounts from the Participant to satisfy any tax, social security contribution,
payroll tax or other amount required by law or regulation to be withheld with
respect to any taxable event arising in relation to the Performance Shares
including by deducting from amounts due to the Participant at any time or by
deducting a portion of the Shares having a Fair Market Value (measured as of the
Payment Date) sufficient to cover the amount of any applicable federal, state,
local and foreign withholding obligation from the total Shares earned from the
Award. The Participant may elect to satisfy such withholding obligation with
respect to the Performance Shares by remitting in advance of the Payment Date an
amount sufficient to satisfy such tax withholding obligations. The amount to be
withheld may relate to amounts due in more than one jurisdiction and in all
cases shall be as determined by the Company or subsidiary in its discretion.


(b) Regardless of any action by the Company with respect to any or all tax
withholding (including social insurance contribution obligations, if any), the
Participant acknowledges responsibility for payment of all such taxes and for
filing any relevant documentation (including, without limitation, tax returns or
reporting statements) that may be required in relation to the Award (including,
without limitation, any such documentation related to the holding of shares or
any bank or brokerage account, the subsequent sale of shaes or the receipt of
any dividends). The Company makes no representations regarding the treatment of
any tax withholding in connection with the Award. The Company makes no
commitment to structure the terms of the Award to reduce or eliminate the
Participant’s liability for such tax.


15. Securities Laws. This Agreement shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required, or the Committee determines
are advisable. The Participant agrees to take all steps the Company determines
are necessary to comply with all applicable provisions of federal and state
securities law in exercising Participant’s rights under this Agreement. The
Committee may impose such restrictions on any Shares acquired by a Participant
pursuant to the Award as it may deem necessary or advisable, under applicable
federal securities laws, the requirements of any stock exchange or market upon
which such Shares are then listed or traded or any blue sky or state securities
laws applicable to such Shares. In addition, the Shares shall be subject to any
trading restrictions, stock holding requirements or other policies in effect
from time to time as determined by the Committee. Notwithstanding anything to
the contrary in this Agreement, the Company shall not be obligated to issue or
transfer any Shares pursuant to this Award if to do so violates or is not in
compliance with any laws, rules or regulations of the United States or any other
state or country having applicable jurisdiction.









--------------------------------------------------------------------------------





16. Notices. Notice under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive offices of the Company and to
the Participant at the address appearing in the records of the Company for the
Participant, or to either party at another address that the party designates in
writing to the other. Notice shall be effective upon receipt.


17. Governing Law. The interpretation, performance and enforcement of the Award
and this Agreement shall be governed by the laws of the State of Delaware
without regard to principles of conflicts of law. To the extent any provision of
this Agreement is held by a court of competent jurisdiction to be unenforceable
or invalid for any reason, the remaining provisions of this Agreement shall
remain in full force and effect.
 
18. Award Subject to Plan.


(a) The Award is granted subject to the Plan and to such rules and regulations
the Committee may adopt for administration of the Plan. The Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to administer the Plan and this Agreement, all of which shall be
binding upon the Participant.


(b) To the extent of any inconsistencies between the Plan and this Agreement,
the Plan shall govern. This Agreement and the Plan constitute the entire
agreement between the parties regarding the subject matter hereof. They
supersede all other agreements, representations or understandings (whether oral
or written, express or implied) that relate to the subject matter hereof.


(c) The Committee may terminate, amend, or modify or suspend the Plan and amend
or modify this Agreement; provided, however, that no termination, amendment,
modification or suspension shall materially and adversely affect the
Participant’s rights under this Agreement, without the Participant’s written
consent.


19. Section 409A.


(a) The Award is not intended to provide for a “deferral of compensation” within
the meaning of Section 409A of the U.S. Internal Revenue Code and the final
rules promulgated thereunder (“Section 409A”) and shall be interpreted and
construed in a manner consistent with that intent. If any provision of this
Agreement or the Plan causes the Award to be subject to the requirements of
Section 409A, or could otherwise cause the Participant to recognize income or be
subject to the interest and penalties under Section 409A, then the provision
shall have no effect or, to the extent practicable, the Committee may, in its
sole discretion and without the Participant’s consent, modify the provision to
(i) comply with, or avoid being subject to Section 409A, or to avoid the
incurrence of any taxes, interest and penalties under Section 409A, and/or (ii)
maintain, to the maximum extent practicable, the original intent and economic
benefit to the Participant of the applicable provision without materially
increasing the cost to the Company or contravening the provisions of Section
409A. This Section 19 does not create an obligation of the Company to modify the
Plan or this Agreement and does not guarantee that the Award will not be subject
to taxes, interest and penalties under Section 409A.


(b) If a Participant is a “specified employee” as defined under Section 409A and
the Participant’s Award is to be settled on account of the Participant’s
separation from service (for reasons other than death) and such Award
constitutes “deferred compensation” as defined under Section 409A, then any
portion of the Participant’s Award that would otherwise be settled during the
six-month period commencing on the Participant’s separation from service shall
be settled as soon as practicable following the conclusion of the six-month
period (or following the Participant’s death if it occurs during such six-month
period).











--------------------------------------------------------------------------------





20. Recoupment. The Participant’s earned Award shall be subject to any clawback,
recoupment or similar policy as permitted or mandated by applicable law, rules,
regulations or any Company policy as enacted, adopted or modified from time to
time.


21. Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to current or future participation in the Plan by electronic
means. By accepting this Award, the Participant consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company, including Merrill Lynch.


22. Personal Data Privacy. The Participant explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data by and among, as applicable, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. The Participant
understands that the Company may hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, date of birth, social security number (or any other social
or national identification number), salary, nationality, job title and Target
Award Opportunity for the purpose of implementing, administering and managing
the Participant’s Award (the “Data”). The Participant understands that the Data
may be transferred to the Company or to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere, and that any
recipient’s country may have different data privacy laws and protections than
the Participant’s country. The Participant authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Participant’s
participation in the Plan. Furthermore, the Participant acknowledges and
understands that the transfer of the Data to the Company or to any third parties
is necessary for the Participant’s participation in the Plan. The Participant
may view the Data, request information about the storage and processing of Data,
request any corrections to Data, or withdraw the consents herein (in any case,
without cost to the Participant) by contacting Corporate Human Resources in
writing. The withdrawal of any consent by the Participant may affect the
Participant’s participation in the Plan. The Participant may contact Corporate
Human Resources for further information about the consequences of any withdrawal
of consents herein.


23. Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Agreement.


24. Successor. All obligations of the Company under the Plan and this Agreement,
with respect to the Award, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.


25. Signature in Counterparts. If delivered in paper format, this Agreement may
be signed in counterparts. Each counterpart shall be an original, with the same
effect as if the signatures were on the same instrument.


26. Enforceability. To the extent any provision of this Agreement is held by a
court of competent jurisdiction to be unenforceable or invalid for any reason,
the remaining provisions of this Agreement shall not be affected by such holding
and shall continue in full force in accordance with their terms.


27. Language. If the Participant has been provided with a copy of this
Agreement, the Plan or any other document relating to this Award in a language
other than English, the English language shall govern in the event of any
inconsistency.











--------------------------------------------------------------------------------





28. Waiver. No failure or delay by the Company to enforce any provision of this
Agreement or exercise any right or remedy provided by law shall constitute a
waiver of that or any other provision, right or remedy, nor shall it prevent or
restrict the further exercise of that or any other provision, right or remedy.
No single or partial exercise of such provision, right or remedy shall prevent
or restrict the further exercise of that or any other provision, right or
remedy.


29. Foreign Exchange Restrictions. The Participant understands and agrees that
neither the Company or its subsidiaries are responsible or liable for (i) any
foreign exchange fluctuations between the Participant’s local currency (if
applicable) and the United States Dollar (or the selection by the Company or a
subsidiary of any applicable foreign exchange rate it may determine in its
discretion to be appropriate) that may affect the value of this Award or the
calculated income, taxes or other amounts thereunder or any related taxes or
other amounts or (ii) any decrease in the value of Shares.


30. Appendix. Notwithstanding anything in this Agreement to the contrary, if the
Participant resides outside of the United States, certain additional terms and
conditions in the attached appendix (the “Appendix”) will apply to the
Participant and the Award. If the Participant relocates from the United States
to a country outside the United States or relocates between the jurisdictions
specified in the Appendix, the additional terms and conditions, as applicable,
will apply to the Participant, to the extent that the Committee determines that
the application of such terms and conditions is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan. The
Appendix constitutes part of this Agreement.
 


                AMERICAN AXLE & MANUFACTURING
HOLDINGS, INC.


By:    __________________________________
Authorized Signatory






Agreed and acknowledged as of
the date of grant:








___________________________________
(Participant’s signature)





--------------------------------------------------------------------------------







APPENDIX
COUNTRY SPECIFIC NOTICES, TERMS AND CONDITIONS


The following country-specific notices, disclaimers, and/or terms and conditions
apply to grantees in the countries listed below and may be material to the
Participant’s participation in the Plan. Such information may apply if the
Participant resides or works in, or moves to or otherwise becomes subject to the
laws or Company policies of, a particular country while holding Awards or Shares
received under the Plan. In any such case, the Company may also withhold or
account for tax or related liabilities in more than one jurisdiction. The
Participant is solely responsible for any obligations outlined below. As local
laws are often complex and change frequently and the information provided is
general in nature and may not apply to the Participant’s specific situation, the
Company cannot assure the Participant of any particular result, and the
Participant should seek his or her own professional legal and tax advice.


Securities Law Notice: Unless otherwise noted, neither the Company nor the
Shares is registered with any local stock exchange or under the control of any
local securities regulator outside the United States. The Plan, grant
documentation, and any other communications or materials that the Participant
may receive regarding participation in the Plan do not constitute advertising or
an offering of securities outside the United States, and do not constitute a
public offer. The issuance of securities described in any Plan-related documents
is not intended for public offering or circulation in the Participant’s
jurisdiction.


European Union
Data Privacy



The following supplements the Personal Data Privacy section of the Agreement:


For purposes of European Union data protection laws, American Axle &
Manufacturing Holdings, Inc. with registered office at One Dauch Drive, Detroit,
Michigan, MI 48211-1198, USA is the data controller. Providing personal data is
voluntary but necessary to be a beneficiary of the Plan. Any personal data
provided will be held only as long as is necessary to implement, administer and
manage the Participant’s participation in the Plan. The Participant has a right
to access and rectify his or her data and request additional information about
the storage and processing of the Participant’s data, without cost, in
accordance with European Union data protection law. The Participant also has the
right to refuse or withdraw the consents herein.


Brazil            Foreign asset reporting
Rules regarding the reporting of assets (including shares) held outside Brazil
may apply to Shares received upon vesting.


Exchange Control Notification
Specific foreign exchange rules may apply to the repatriation of any funds
received in respect of the Shares.


China
Exchange Control Notification

Specific foreign exchange rules may apply to the repatriation of any funds
received in respect of the Shares.


Czech Republic
Please refer to the European Union section above.














--------------------------------------------------------------------------------





France
Foreign asset reporting

Rules regarding the reporting of assets (including shares) held outside France
may apply to Shares received upon vesting.


Please refer to the European Union section above.


Germany        Please refer to the European Union section above.


India            Exchange Control Notification
Rules regarding the repatriation of proceeds from the sale of shares and
dividends may apply to Shares received upon vesting.


Mexico        Acknowledgment of terms of the Agreement


In accepting the Award, the Participant acknowledges that he or she has reviewed
the terms and conditions contained in this Agreement and the Plan, fully
understands and agrees with them, and in particular expressly confirms that the
Participant’s participation in the Plan is voluntary and does not constitute an
acquired right, and that the Plan and participation in the Plan are offered by
the Company on a wholly discretionary basis.


Spain            Foreign asset reporting
Rules regarding the reporting of assets (including shares) held outside Spain
may apply to Shares received upon vesting.


Please also refer to the European Union section above.


Sweden        Please refer to the European Union section above.


United Kingdom    Tax Withholding


In addition to Section 14. Withholding of the Agreement, the Participant
acknowledges and agrees that the ultimate responsibility to pay any tax, social
security contributions, payroll tax or other amounts (“Taxes Due”) required by
law or regulation to be withheld with respect to any taxable event arising in
relation to the Award, such as on settlement of the Award, is the Participant’s
responsibility, and the Participant agrees to indemnify and hold the Company and
the Participant’s employer harmless from any losses, costs, damages, or expenses
relating to the Taxes Due. The Participant agrees that the Company and/or the
employer may recover the Taxes Due from the Participant by any of the means
specified in Section 11 of the Agreement or the Plan.


Please also refer to the European Union section above.





